--------------------------------------------------------------------------------

EXHIBIT 10.4
 
CONVERTIBLE PROMISSORY NOTE (INTEREST ONLY)
 
$70,000 Tampa, Florida
 
1.      Names
 
Borrower
 
Seafarer Exploration Corp., a Florida corporation 14497 N Dale Mabry Hwy
Suite 209N
Tampa. FL 33618
 
Lender
 
Edward P. Moore
 
2.      Promise to Pay
 
For value received. Borrower unconditionally promises to pay Lender Seventy
Thousand Dollars ($70.000) (the "Principal Amount") and interest at the yearly
rate of 6% on the unpaid balance as specified below
 
3.      Interests Payments
 
Borrower will pay interest an the first day of each month beginning April 7,
2010 and ending on November 7, 2010 The amount of each interest payment will be
$350.00
 
4.      Principal Payment
 
Borrower will pay the principal in full on or before November 7, 2010, together
with any accrued interest
 
5.      Loan Acceleration
 
If Borrower is more than 15 days late in making any payment, Lender may declare
that the entire balance of unpaid principal is due immediately together with the
interest that has accrued
 
6.      Security
 
Borrower agrees that until the principal and interest owed under this promissory
note are paid in full this note will be secured by a security agreement and
Uniform Commercial Code Financing Statement giving Lender a security interest in
the equipment_ fixtures. inventory, accounts receivable, and intellectual
property. currently existing or acquired/developed during the term of this
agreement, of Seafarer Exploration Corp. (the "Loan Documents')
 
Convertible Promissory Note (Interest Only)

 
1

--------------------------------------------------------------------------------

 

 
7.     Conversion
 
Lender may at its option elect to convert all or a portion of the outstanding
Principal Amount and unpaid accrued interest thereon as of such date into shares
of the Borrower's Common Stock. par value $0.0001 per share (the -Common
Stock"), in accordance with this Paragraph 8 at any time The Lender shall notify
Borrower in writing of the date on which such conversion is to be effectuated
(such date the -Conversion Date') The number of shares of Common Stock
(calculated to the nearest whole share) to which Lender shall be entitled upon
such conversion shall be determined by dividing the outstanding Principal Amount
and unpaid accrued interest thereon to be converted by $0.008 (the "Share
Price") On the Conversion Date Lender shall surrender this Note to Borrower or
its transfer agent. and Lender shall receive from Borrower share certificates
evidencing Common Stock in the name or names in which Lender wishes such
certificate or certificates for the Common Stock to be issued and. if the entire
Principal Amount is root converted. a replacement note in the amount of the
unconverted Principal Amount
 
If Lender is unable to deliver this Note, Lender shall notify Borrower that such
Note has been lost, stolen or destroyed and shall deliver to Borrower an
acknowledgement that all or part of the obligations evidenced by this Note shall
have been upon the Conversion Date deemed satisfied If the entire principal
balance is not converted, Lender shall receive a replacement note in the amount
of the unconverted Principal Amount If requested by Borrower Lender shall
execute an agreement reasonably satisfactory to Borrower to indemnify Borrower
from any loss incurred by it in connection with inability of Lender to deliver
such Note
 
8.     Collection Costs
 
if Lender prevails in a lawsuit to collect on this note, Borrower will pay
Lender's costs and attorney's fees in an amount the court finds to be reasonable
The Borrower also shall pay on demand all reasonable costs and expenses. if any,
of Lender (including attorneys' fees) in connection with the enforcement of this
note or any other Loan Documents including, without limitation, costs and
expenses sustained by Lender as a result of any failure by the Borrower to
perform or observe its obligations contained herein or in the Loan Documents. If
the Note becomes in default or certain terms are violated. the mediation as
contemplated by Paragraph 18 below is unsuccessful, and Lender retains and
places the matter in the hands of an attorney for cure or collection_ Borrower
shall be obligated to pay all costs and expenses of collection of said monies by
legal action, foreclosure or otherwise. and all costs and expenses along with
legal fees for actions under contracts and covenants herein, including, but not
limited to attorneys' fees for negotiations, arbitration, trial, appellate
proceedings, bankruptcy proceedings including fees incurred for collection of
attorneys' fees, and other legal services Attorneys' fees shall also include
hourly charges for paralegal and other staff members operating under the
supervision of an attorney.
 
 
Convertible Promissory Note (Interest Only)

 
2

--------------------------------------------------------------------------------

 

9. Entire Agreement
 
This Agreement (together with any exhibits) and the Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
superseding all prior or contemporaneous discussions. understandings or
agreements whether written or verbal This Agreement and the Loan Documents may
not be changed. modified, explained or supplemented by any extrinsic evidence.
including but not limited to. usage of trade, course of dealing and course of
performance
 
10.       Successors and Assignees
 
This Agreement binds and benefits the heirs, successors and assignees of the
parties
 
11.       Shareholders, Officers and Directors Not Liable
 
In the absence of fraud no shareholder, officer or director of Borrower shall be
liable for any amounts due or payable pursuant to this Note
 
12. Notices
 
Al! notices must be in writing A notice may be delivered to a party at the
address that follows a party's signature or to a new address that a party
designates in writing A notice may be delivered
 
·      In person
·      By certified mail, or
·      By overnight courier
 
13. Governing Law
 
This Agreement will be governed by and construed in accordance with the laws of
the State of Florida without regard to any rules of conflict or choice of laws
which require the application of the laws of another jurisdiction, and venue
shall be proper in Tampa, Hillsborough County, Florida.
 
14.           Modification
 
This Agreement may be modified only by a writing signed by the party against
whom such modification is sought to be enforced
 
15.           Waiver
 
If one party waives any term or provision of this Agreement at any time, that
waiver will be effective only for the specific instance and specific purposes
for which the waiver was given If either party fails to exercise or delays
exercising any of its rights or remedies under this Agreement, that party
retains the right to enforce that term or provision at a later time
 
 
Convertible Promissory Note (Interest Only)

 
3

--------------------------------------------------------------------------------

 

16. Severability

 
If any court determines that any provision of this Agreement is invalid or
unenforceable. any invalidity or unenforceability will affect only that
provision and will not make any other provision of this Agreement invalid or
unenforceable and such provision shall be modified. amended or limited only to
the extent necessary to render it valid and enforceable
 
17. Disputes
 
If a dispute arises, the parties will try in good faith to settle it through
mediation conducted by a mediator to be mutually selected. The parties will
share the costs of the mediator equally. Each party will cooperate fully and
fairly with the mediator and will attempt to reach a mutually satisfactory
compromise to the dispute If the dispute is not resolved within 30 days after it
is referred to the mediator, either party may take the matter to court.
 
BORROWER
Seafarer Exploration Corp. a Florida corporation
14497 N Dale Mabry Hwy. Suite 209N
Tampa. FL 33618
 
Dated 4/12/10
 
By: /s/ Kyle Kennedy
Kyle Kennedy
CEO/Director
 
LENDER
Edward P. Moore
 
 
Dated: 04/8/2010
 
By: /s/ Edward P Moore
Edward P Moore


 
Convertible Promissor„ Note (Interest Only)
 
4 

--------------------------------------------------------------------------------